Title: From George Washington to Major General Philip Schuyler, 19 April 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
New York 19th April 1776.

Yours of the 12th Instant from Fort George was delivered me, (with the Inclosures) Yesterday by Express. I agree with

You that the Intelligence is very Allarming & requires the strictest Attention. The four Regiments ordered from hence are now Embarking & I hope will soon be with You. I need not urge the Necessity of forwarding them from Albany with all possible Dispatch. You will have with the Troops five Hundred Barrels of Provisions. The Commissary General expects every Moment a large Quantity from Connecticut, and what can be spared of It, shall be sent to You in the same Bottoms without Delay. What Genl Lee Contracted for, is not Yet deliverd, his Sudden & unexpected Departure to the Southward, left the Contractors at a Loss where to deliver the Provisions & apply for the Pay. The Commissary General has since renewed the Contract & Ordered them to send the Provisions here.
I have Ordered a Return to be made of the State of our Magazine, And if the Powder You request can possibly be spared, You shall have It, I have wrote to Congress whether they would incline to send You a further Reinforcement of Men, But we are Yet in a Very uncertain Situation, Not knowing where the Enemy may bend their Force, & constant Applications from all Quarters of the Sea Coast for a supply of Men & Ammunition. The Recruits that have been lately raised here are totally unfurnished with Arms, & What is still worse, We do not know where to procure them.
You, who know the Temper & Disposition of the Savages will, I doubt not, think with Me that It will be Impossible to keep them in a State of Neutrality. I have urged to Congress the Necessity of Engaging them on our Side, to prevent their taking an Active Part against Us, which would be a Most fatal stroke under our present Circumstances. The Commotions among the Canadians is really allarming, I am afraid proper Measures have not been taken to Conciliate their Affections, but rather that they have been insulted & Injured, than which Nothing could have a Greater Tendency to ruin our Cause in that Country, For Human Nature is such, that It will adhere to the Side from whence the best Treatment is received. I therefore Conjure You Sir, to recommend to the Officers & soldiers in the strongest Terms to treat all the Inhabitants, Canadians English & savages with Tenderness & Respect, paying them punctually for what they receive, or giving them such Certificates, as will Enable them to receive their Pay.

As You are perfectly well acquainted with the Country & Its Inhabitants in & about Albany; I think It would be best for You to remain there, at least until the Troops & all the Supplies are forwarded from thence to Canada. Besides the four Regiments ordered for that Service, I shall send a Company of Riflemen, a Company of Artificers & two Engineers.
I beg You would Continue to furnish me with Intelligence of Every Interresting Occurrence, & believe me most Affectionately Your Obedient Humble servant

Go: Washington

